ORDER OVERRULING DEFENDANTS’ MOTION TO DISMISS OR TRANSFER
SPEARS, Chief Judge.
On this the 31st day of October, 1975, came on to be heard Defendants’ Motion to Dismiss or Transfer and the Court having read such Motion and the pleadings of the Plaintiffs in response thereto, and the Briefs of the parties and having heard the arguments of counsel, is of the opinion and finds that the Motion to Dismiss or Transfer should be overruled.
IT IS ACCORDINGLY ORDERED that the Defendants’ Motion to Dismiss or Transfer is in all things overruled.
ORDER DENYING MOTION OF AMERICAN G. I. FORUM, ET AL TO INTERVENE
On this the 31st day of October, 1975, came on to be heard the Motion of American G. I. Forum and the League of United Latin American Citizens to intervene and the Court having read said Motion and Plaintiffs’ Response thereto and the Briefs of the Movants and of the Plaintiffs and having heard the arguments of counsel therein;
IT IS ORDERED that said Motion to Intervene is overruled and leave to intervene is denied. Leave is granted, however, to Movants to file an amicus curiae brief herein if they should desire.
ORDER GRANTING TEMPORARY INJUNCTION
On this, the 31st day of October, 1975, came on to be heard the Motion of the Plaintiff for a Temporary Injunction in this cause and the Court having read the pleadings and the briefs of the parties *360and having heard the evidence presented and finding that there is no evidence of segregatory intent on the part of the Plaintiff School District or the members of its Board of Trustees or its administrative staff which has caused or contributed to the racial imbalance of the schools in question;
IT IS ACCORDINGLY ORDERED, ADJUDGED AND DECREED that pending further orders of this Court, the Defendants Texas Education Agency and Marlin L. Broekette, Commissioner of Education of the State of Texas, their respective officers, agents and representatives be and there are hereby restrained and enjoined from suspending the accreditation of the Northside ISD of Bexar, Medina and Bandera Counties, Texas and from suspending payments to said Northside ISD of any State funds granted to said School District under the minimum Foundation Program.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that this Order shall be effective from and after 4:00 P.M. Monday, November 4, 1975.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that should any of the parties desire to file briefs herein pertaining to the question as to whether or not a permanent injunction should be issued herein as prayed for by Plaintiffs, that such briefs shall be filed no later than fifteen (15) days after the time the Court Reporter advises such parties that the record in this cause has been prepared. Each party shall prepare and file with its brief a proposed form of final judgment. Any brief shall be filed within a period of five (5) days after the day of filing of the brief of the opposing party.
The costs of preparing the record in this cause shall be borne one-half (V2) by the Defendants and one-half (V2) by the Plaintiffs. The party in whose favor final judgment is entered shall be entitled to recoup the share of the costs of such record paid by it from the other party when the final judgment is entered herein.